IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-10880
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

CECIL ANTONIO WILSON,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 1:00-CR-30-1-C
                       --------------------
                           June 15, 2001

Before WIENER, DEMOSS, AND DENNIS, CIRCUIT JUDGES.

PER CURIAM:*

     Cecil Antonio Wilson appeals the 210-month sentence imposed

folliwng his plea of guilty to the charge of possession of a

firearm by a convicted felon, a violation of 18 U.S.C.

§ 922(g)(1).   Wilson, who is represented by the Federal Public

Defender’s Office, contends that the aggravated-felony conviction

that resulted in his increased sentence under 18 U.S.C.

§ 924(e)(1) was an element of the offense that should have been

charged in the indictment.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-10880
                                  -2-

     Wilson concedes that this argument is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224 (1998).     He

nevertheless seeks to preserve the issue for Supreme Court review

in light of the decision in Apprendi v. New Jersey, 120 S. Ct.
2348 (2000).     Apprendi did not overrule Almendarez-Torres.     See

Apprendi, 120 S. Ct. at 2362; see also United States v. Dabeit,

231 F.3d 979, 984 (5th Cir. 2000)(noting that the Supreme Court

in Apprendi expressly declined to overrule Almendarez-Torres),

cert. denied, ___ S. Ct. ___ (U.S. Feb. 26, 2001)(No. 00-8299),

2001 WL 77067.    Wilson’s argument is foreclosed.   The judgment of

the district court is AFFIRMED.